Citation Nr: 0623094	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  03-37 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar strain with degenerative disk disease.

2.  Entitlement to a compensable evaluation for 
patellofemoral syndrome of the right knee, prior to April 22, 
2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee, after April 22, 
2004.

4.  Entitlement to a compensable evaluation for 
patellofemoral syndrome of the left knee, prior to April 22, 
2004.

5.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee, after April 22, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
2000.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from July and September 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
office in San Diego, California (RO).

The issues of entitlement to increased ratings for left and 
right knee conditions are addressed in the Remand portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDING OF FACT

The veteran's service-connected lumbar strain has been 
chiefly manifested by pain, and no more than a minimal 
limitation of motion; and, the veteran's spine is not 
ankylosed and the disability is not productive of 
incapacitating episodes of at least four weeks for any year 
pertinent to this claim.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 20 percent 
for the veteran's lumbar strain with degenerative disk 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003); 38 C.F.R. 
§4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005). 

That said, in regards only to the claim of entitlement to an 
initial evaluation in excess of 20 percent for lumbar strain, 
in March 2002, the RO sent the veteran a letter that informed 
him of what evidence they would obtain and what evidence he 
should submit.  This letter also, essentially, requested that 
he provide any medical evidence in his possession that 
pertained to this claim.  The March 2002 letter did not 
include notice of disability ratings or effective dates, but 
there is no prejudice to the veteran by proceeding to the 
merits of the claim because the veteran was advised in the 
October 2003 statement of the case and the October 2004 
supplemental statement of the case regarding disability 
ratings.  In addition, the effective date for the grant of 
service connection is the day the claim was filed, which is 
the earliest possible date under the regulations.  See 
38 C.F.R. § 3.400 (2005); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In any event, as the claim is being 
denied herein, any questions as to the appropriate disability 
rating or effective date assigned for the rating are rendered 
moot.  The Board also notes that the veteran has not 
challenged the effective date assigned for the establishment 
of service connection.

Regarding the VA's duty to assist claimants, it is noted that 
in this case, and as will discussed below, relevant private 
medical records have been associated with the claims folder 
and VA examinations have been accomplished.  There is 
sufficient evidence to decide this claim, and as such, the 
duty to assist the veteran has been met.


Entitlement to an initial evaluation in excess of 20 percent 
for a service-connected lumbar strain

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's back claim, because the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for lumbar strain.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Instead, evidence contemporaneous with the claim and 
the initial rating decision are most probative of the degree 
of disability existing when the initial rating was assigned 
and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

It is noted that service connection was established for 
lumbar strain by the currently appealed rating decision of 
September 2002, effective February 28, 2002.  In establishing 
service connection and assigning an initial evaluation of 10 
percent, the RO noted that the veteran injured his back in 
1994 and was treated in service.  The initial evaluation 
assigned for the service-connected lumbar strain disability 
was increased by the RO to 20 percent in October 2003, and 
amended to include a diagnosis and evaluation of degenerative 
disk disease.

The relevant medical evidence of record includes private 
medical examination reports dated from June 2000 to April 
2004, and VA medical examination reports dated in August 2002 
and September 2004.

A June 2000 private medical examination report noted that the 
veteran complained of back pain and reported that he had 
experienced back pain since an injury in service in 1994.  
The report stated that examination of the lumbar spine 
revealed no evidence of painful range of motion, muscle 
spasm, weakness or tenderness.  Range of motion was reported 
as active flexion 95 degrees, active extension 35 degrees, 
active right lateral flexion 40 degrees, active left lateral 
flexion 40 degrees, active right rotation 35 degrees, and 
active left rotation 35 degrees.  The report stated that 
range of motion of the lumbar spine was not limited by pain, 
fatigue, weakness, lack of endurance or repetitive use.  An 
x-ray examination performed at the time indicated that the 
veteran had a normal lumbar spine.  The report concluded that 
he had no functional limitations as a result of a back 
condition.

A June 2001 private medical examination report noted that the 
veteran complained of a 7 year history of chronic lower back 
pain.  The assessment was lumbosacral strain.

Private medical reports dated from July and August 2001 noted 
that the veteran reported lower back pain as 5/10, 4/10, 
0/10, 0/10, 3-4/10, 2/10, and 6/10 on different dates.  He 
reported that the pain increased and decreased depending on 
his activities.  The reports repeatedly gave assessments of 
lumbosacral strain.

A September 2001 private medical examination report noted 
that the veteran complained of back spasms multiple times per 
week and back pain in the morning.

A November 2001 private radiological examination report 
stated that the veteran's lumbar spine had been examined with 
a magnetic resonance imaging (MRI).  Dessication was observed 
at L4-5 and nerve impingement was observed at L5.  The 
assessment was lumbar radiculopathy.

A March 2002 private medical examination report noted that 
the veteran complained of chronic low back pain and that many 
different therapeutic treatments had been tried without 
adequate benefit.  Symptoms were noted as right low back pain 
with rare radiation down the posterior thigh and calf into 
the foot, usually associated with running or climbing stairs.  
The report noted that the veteran stated that symptoms were 
worse when standing and walking and that it occasionally 
caused sleep interruptions.  On examination, no significant 
paraspinal muscle spasm, tenderness, sacroiliac joint pain or 
abnormal curvature were observed.  The right lumbosacral 
region was identified as the most painful area.  The 
impression was multilevel degenerative disk disease, 
especially at L4-5 with right L5 lumbar radiculitis.

A July 2002 private medical report noted that the veteran 
complained of low back pain at 7/10, an increase in muscle 
spasms and transitory radicular pain down the right leg to 
the foot.

The August 2002 VA medical examination report noted that the 
veteran stated that he experienced low back pain about once a 
month for several days at a time, with stiffness, 
fatigability and lack of endurance.  He reported being unable 
to run and unable to walk more than a block due to pain.  
Upon examination, range of motion was reported as active 
flexion 90 degrees, active extension 30 degrees, active right 
lateral flexion 40 degrees, active left lateral flexion 40 
degrees, active right rotation 40 degrees, and active left 
rotation 40 degrees.  The report noted no decreased range of 
motion against resistance or with repetitive motion, no 
postural abnormalities, and no fixed deformities.  The 
diagnosis was lumbar strain.

A May 2003 private medical report noted that the veteran 
complained of back spasms for the previous 3 weeks and 
numbness in the right leg.  On examination, the report noted 
that his right lumbosacral muscles were mildly tender to 
palpation.  The report stated that the veteran had a full 
range of motion with a mild increase in pain on left 
rotation.  The assessment was chronic low back pain.

A July 2003 private medical examination report noted the 
veteran complained of low back pain at 3/10.  On examination, 
the report noted that his right paraspinous muscle was tender 
to palpation.  The report stated that the veteran had a full 
range of motion.  The assessment was chronic low back pain.

A September 2003 private medical examination report noted 
that the veteran reported low back pain at 3/10, with the 
majority localized in the low back.  The pain was described 
as a moderate aching sensation with numbness, tingling 
sensation radiating over the right buttock, extending down 
through the posterior thigh and calf, down into an aching 
sensation to the heel with addition tingling along the 
lateral right calf and thigh.  The veteran reported that pain 
was exacerbated by most activities, especially work related, 
such as walking, standing, prolonged sitting and even lying 
down.  On physical examination, the report noted that he 
could flex at the waist and extend his fingers about two 
inches from the floor, that bilateral rotation was 90 degrees 
and that there was no increased pain with extension and 
rotation.  Some mild discomfort was observed to palpation 
below the L4 spinous processes, without any radial paraspinal 
muscular pain.  No spasms were observed.  The impression was 
chronic low back pain, secondary to lumbar degenerative disk 
disease with central canal bulging evident on MRIs at L5-S1.

A December 2003 private medical examination report noted that 
the veteran complained of low back pain at 8/10.  On 
examination, the repot noted that the paraspinal muscle was 
tender to palpation at L4-L5 and that reflexes were normal.  
The assessment was lower back pain and degenerative disc 
disease at L5.

A January 2004 private medical examination report noted that 
the veteran complain of low back pain at 7/10.  On 
examination, the report noted that his lumbar was tender to 
palpation over the spine at L1 and S1.

A February 2004 private medical examination report noted that 
the veteran complained of low back pain at 8/10.  On 
examination, the report noted no deformities, a full range of 
motion, and generalized tight muscles but without tenderness 
on palpation.

An April 2004 private medical examination report noted that 
the veteran complained of low back pain at 6/10 and that 
radicular pain on the right had returned and radicular pain 
on the left had begun.  On examination, the report noted 
discomfort of the lateral, right to left, aspect at L4-5, 
deep tendon reflexes were low normal to normal, and a 
decreased range of motion secondary to pain.  The assessment 
was radicular back pain exacerbation.  A second April 2004 
private medical examination report noted that the veteran 
complained of lower lumbar spine pain at 3-7/10 radiating to 
the right buttock and the posterior right leg to the ankle.  
On examination, the report noted active range of motion with 
flexion within functional limits, minimal limitation of 
motion on extension, left and right lateral flexion within 
functional limits, left rotation within normal limits, and 
right rotation with minimal limitation of motion.  Tenderness 
on palpation was noted on the right paraspinous muscles at 
L2, L3 and L4.  The assessment was lower back pain and poor 
flexibility.

The September 2004 VA medical examination report noted that 
the veteran complained of moderate back pain daily, mainly 
with lifting, twisting, moving or any prolonged standing, but 
even with prolonged sitting.  Upon examination, range of 
motion was reported as active flexion 90 degrees, with 
slowness on the third repetition, active extension 30 
degrees, active right lateral flexion 30 degrees, active left 
lateral flexion 30 degrees, active right rotation 35 degrees, 
and active left rotation 35 degrees.  Straight leg raise, 
patella reflexes, and Achilles tendon reflexes were normal.  
The quadratus lumborum muscle and the right side iliocostalis 
muscle were tender on palpation, and a significant 
uncorrected sway back was noted.  The impression was 
lumbosacral strain/sprain with mild pars interarticularis 
defect.  The report actively ruled out the presence of active 
pars lesion, neuropathy, and disk disease.

The veteran's service-connected lumbar strain with 
degenerative disk disease was evaluated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5293 (2003).  During the pendency of 
this appeal, the rating criteria for evaluating disabilities 
of the spine were amended on two occasions.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's lumbar strain with 
degenerative disk disease is warranted.  VA's Office of 
General Counsel (OGC) has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  What remains unclear, 
however, is whether the "old" criteria can be applied 
prospectively, although the OGC, in VAOPGCPREC 7-2003 seems 
to indicate (this opinion is not entirely clear) that VA is 
no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the veteran all due consideration, will apply the old 
criteria, in both instances, prospectively.  

That said, applying the above-discussed evidence to the 
applicable regulations, the Board finds, as will be detailed 
below, that the preponderance of the evidence is against an 
initial evaluation or an increased rating higher than 20 
percent for the veteran's service-connected lumbar strain 
with degenerative disk disease.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

To give full consideration to the veteran's claim, the Board 
will, among other things, evaluate the disorder under 
diagnostic codes that take into account a neurologic 
component to the veteran's disability, including under 
Diagnostic Code 5293, for intervertebral disc syndrome.


A.  Evaluation Prior to September 2002 and Thereafter

Under the criteria in effect prior to September 23, 2002, 
lumbar strains were evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, and a 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

A 40 percent evaluation under this version of Diagnostic Code 
5295 is not warranted at any time during the relevant time 
period (i.e. from February 2002 to the present).  The 
evidence did not, and does not, indicate a listing of the 
whole spine to the opposite side.  In addition, the veteran 
showed a full range of motion in June 2000, August 2002, May 
2003, September 2003, February 2004 and September 2004.  No 
evidence indicates positive Goldthwaite's sign, osteo-
arthritic changes, or narrowing or irregularity of joint 
space.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warrants a 20 percent evaluation if it is 
moderate and a 40 percent evaluation if it is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

A 40 percent evaluation under this version of Diagnostic Code 
5292 is not warranted at any time during the relevant time 
period.  As stated above, the cumulative weight of the 
evidence, including the most recent medical examination 
report, indicates no limitation of motion whatsoever.

Under the criteria in effect for intervertebral disc syndrome 
prior to September 23, 2002, a 20 percent evaluation is 
warranted for a moderate case with recurring attacks, a 40 
percent evaluation for a severe case with recurrent attacks 
and intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

A 40 percent evaluation under this version of Diagnostic Code 
5293 is not warranted at any time during the relevant time 
period.  While the veteran was first given a diagnosis of 
degenerative disk disease in March 2002, subsequent 
evaluations have been inconsistent, with the most recent 
evidence of record specifically denying it.  In addition, in 
the August 2002 the veteran stated that he experienced low 
back pain about once a month for several days at a time.  
This statement is consistent with the medical evidence of 
record.  While such a frequency certainly shows recurrence, 
it does not demonstrate that relief is only intermittent.  As 
such, any degenerative disk disease that the veteran had or 
has is best characterized as moderate.


B.  Evaluation Subsequent to September 2002 and Thereafter

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  

A 20 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks, during the past 12 months.  A 40 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.

Notes following the 2002 version of Diagnostic Code 5293 
indicate that, among other things, an incapacitating episode 
is a period of acute signs and symptoms due to this 
disability that requires bed rest prescribed by a physician 
and treatment by a physician.

Initially, a higher evaluation under interim version of 
Diagnostic Code 5293 (i.e. effective in September 2002) is 
not warranted, because the evidence does not suggest that the 
veteran has experienced, as a result of his service-connected 
back disability, incapacitating episodes, as defined above 
(i.e. requiring bed rest prescribed by a physician), of any 
duration, much less of 4 weeks duration during the previous 
12 months.  While the veteran has been prescribed many 
different forms of treatment for his disability, including 
heat packs, ice packs, medication, epidural steroids, 
exercise, weight loss, and orthopedic devices, the evidence 
does not show that bed rest was ever amongst them.  The 
objective medical evidence of record also does not indicate 
that there is any neurologic component associated with the 
veteran's lumbar strain with degenerative disk disease.  
Specifically, despite the veteran's complaints of pain 
radiating to his right lower extremity, the September 2004 
examination indicated that there was no neurologic deficit 
associated with the disability.  As such, the revised version 
of Diagnostic Code 5293, in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an evaluation 
higher than 20 percent based upon incapacitating episodes.

Under this revised version of Diagnostic Code 5293, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's 
back disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation.

The evidence discussed above shows that the veteran's back 
disability is not and was not manifested by a limitation of 
motion, and thus does not warrant an evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Also as 
discussed above, the veteran has never been diagnosed with 
neurological manifestations, and the evidence indicates that 
the veteran's back disability is not and was not manifested 
by incomplete paralysis of any degree, and as such a 
compensable evaluation would not be warranted under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  As such, the separate 
orthopedic and neurologic evaluations combined under 
38 C.F.R. § 4.25 would not result in a compensable 
evaluation.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002, does not entitle the veteran 
to an evaluation in excess of 20 percent for his service-
connected lumbar strain with degenerative disk disease. 


C.  Evaluation Subsequent to September 2003

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243 (2005).  
Intervertebral disc syndrome is to be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).

Notes following the Diagnostic Code 5243 are similar to those 
following Diagnostic Code 5293 effective in September 2002, 
and again indicate that for intervertebral disc syndrome an 
incapacitating episode is a period of acute signs and 
symptoms due to this disability that requires bed rest 
prescribed by a physician and treatment by a physician.  They 
also indicate that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion  of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

As discussed above, the evidence does not suggest that the 
veteran has experienced, as a result of his service-connected 
low back disability, incapacitating episodes, as defined by 
regulation, of any duration, much less of four weeks duration 
during the previous twelve months.  As such, Diagnostic Code 
5243, in effect as of September 25, 2003, cannot serve as a 
basis for an initial evaluation higher than 20 percent based 
upon incapacitating episodes.

Regarding a higher evaluation under the general rating 
formula for diseases or injuries of the spine, the evidence 
of record since September 2003, discussed above, also does 
not suggest, nor has it been contended, that forward flexion 
of the thoracolumbar spine is, or has ever been, 30 degrees 
or less, and there is no indication that the entire 
thoracolumbar spine is ankylosed, favorably or otherwise.  
The evidence above indicates that since September 2003, at 
worst, the veteran's low back motion was limited only on 
extension and right rotation, and then only to a minimal 
degree.  As such, an evaluation of 40 percent would not be 
warranted under this rating formula.

Finally, the Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1996), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  It was also held that the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

In considering a higher evaluation for the veteran's service-
connected lumbar strain with degenerative disk disease during 
the entire relevant period (i.e. since February 2002) the 
Board has certainly considered pain and other functional 
limitation associated with the disability.  However, pain has 
not been shown to limit low back motion to such a degree so 
as to warrant a higher evaluation under the relevant 
Diagnostic Codes.  In this regard, it is noted that the 
veteran has consistently reported back pain, but that the 
objective evidence reveals that it has, for the most part, 
resulted in no limitation of motion.  Minimal limitation of 
motion on extension and right rotation was indicated on 
examination in April 2004, but that is the only evidence of 
limitation of motion of record.

Regarding functional impairment, while the evidence indicates 
that the veteran wears a back brace, it also consistently 
shows little to no limitation of movement.  In addition, the 
record shows that despite the long history of his back 
disorder, the veteran has remained employed in a physically 
demanding job.  The September 2004 examination report 
specifically states that he has not missed work except for 
doctor's appointments.  The Board finds that the functional 
impairment associated with his service-connected lumbar 
strain with degenerative disk disease is appropriately 
contemplated in the 20 percent evaluation assigned for the 
disorder.

The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.  The assigned 20 percent 
evaluation reflects the degree of impairment shown throughout 
the course of this appeal.




ORDER

An initial evaluation in excess of 20 percent for lumbar 
strain with degenerative disk disease is denied.


REMAND

The veteran also contends that compensable evaluations are 
warranted for his left and right knee disabilities prior to 
April 22, 2004, and that these disabilities are more 
disabling than the 10 percent evaluations assigned 
thereafter.

A review of the claims file reveals that the veteran has not 
been provided with statutory and regulatory notification with 
regard to these claims.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159 (2005).  While the March 2002 letter 
properly notified the veteran of the information and evidence 
needed to substantiate his claim for service connection for a 
back disorder, it did not inform the veteran of the 
information and evidence needed to substantiate his claims 
for increased evaluations for his service-connected left and 
right knee conditions.  As VA has not fulfilled its 
obligations under the above cited law and regulation, it 
would be prejudicial to the veteran if the Board were to 
proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is remanded to the AMC for the 
following action:

1.  The AMC should provide the veteran 
with notification with respect to his 
claims for increased ratings for his 
service-connected knee disabilities.  
Specifically, a letter should inform him 
of any information and evidence not of 
record (1) that is necessary to 
substantiate the claim, (2) that VA will 
seek to provide, and (3) that he is 
expected to provide; and notify him that 
(4) he should provide any evidence in his 
possession that pertains to the claims.  
This letter is to include all pertinent 
criteria as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  After providing the veteran 
appropriate time to respond to this 
letter, the AMC should then 
readjudicate the veteran's claims for 
entitlement to increased evaluations 
for his service-connected knee 
disabilities.  A supplemental statement 
of the case must then be issued.  The 
veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


